Citation Nr: 0619859	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and Daughters

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to January 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In November 2004, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the veteran's file. 

In August 2005, the case was remanded by the Board for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

On VA examination in September 2005, the examiner reported 
that she was unable to determine the veteran's level of 
impairment due to PTSD because the veteran was unable to 
communicate.  In January 2006, the veteran stated at the time 
of the examination in September 2005 he was in the hospital 
for liver failure and was incoherent.  He requested that he 
be rescheduled for another VA examination.  

Under these circumstances, this case is remanded for the 
following action:

1. Ensure VCAA compliance under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), including the provision for an 
effective. Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  



2. Schedule the veteran for a VA 
psychiatric examination to determine the 
current level of severity of the 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review. The examiner is asked to determine 
whether the current symptomatology is due 
to PTSD or organic brain syndrome due to 
trauma, which also is a service-connected 
disability, or other pathology. 

3. After completion of the above, 
adjudicate the claim.  If the benefit 
sought is denied, furnished the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






